                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

In re: MARVIN REX RANKIN III 1      )
       SSN: xxx-xx-3901             )                     Case No.: 20-80495-CRJ-11
                                    )
             and                    )
                                    )
      MARY BETH                     )
      LEMMOND RANKIN                )
      SSN: xxx-xx-7950              )
                                    )
      Debtors.                      )                             CHAPTER 11
____________________________________)

                    DEBTORS’ OBJECTION TO PROOF OF CLAIM OF
                    JP MORGAN CHASE BANK, N.A. [CLAIM DOC. 1-1]

        COME NOW Marvin Rex Rankin III and Mary Beth Lemmond Rankin (the "Debtors"),
and show unto this Honorable Court as follows:

                                              Background

        1.      On February 8, 2020, the Debtor commenced with this Court a voluntary case
under Chapter 11 of Title 11, United States Code.

        2.      This Court has subject matter jurisdiction to consider and determine this motion
pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue
is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The Debtors are residents of Morgan County, Alabama.

                                           Proof of Claim 1-1

        4.      JPMorgan Chase Bank N.A. (the “Creditor”) filed proof of claim docket number
1-1 on March 12, 2020 (the “Claim”).

        5.      On July 31, 2020, Creditor filed a motion to lift the 11 U.S.C. § 362 Automatic
Stay (the “Motion”) [Doc. 113].


1
      In addition to Marin Rex Rankin III and Mary Beth Lemmond Rankin., the Debtors include the following:
RWS Charter LLC, Case No. 20-80470-CRJ11; and Bayport Corporation, Ltd., Case No. 20-80471-CRJ11




Case 20-80495-CRJ11            Doc 149 Filed 09/08/20 Entered 09/08/20 13:09:06                      Desc
                                 Main Document    Page 1 of 3
        6.     In the Motion, Creditor sought relief from this Court to repossess a 2016 Land
Rover Range Rover (the “Collateral”).

        7.     The Debtors did not object to stay relief for purposes of repossessing the
Collateral. This Court entered an order on August 24, 2020 granting Creditor such relief [Doc.
131].

                                          Relief Sought

        8.     Creditor filed the Claim as secured.

        9.     While the Creditor may be entitled to file an unsecured deficiency claim
following liquidation of the Collateral, Creditor is not entitled to secured-status for purposes of
the Debtors’ disclosure statement and plan of reorganization.

        10.    Accordingly, the Debtors object to Proof of Claim 1-1 on grounds that the
Creditor has received stay relief and its secured claim should be extinguished as moot.

        WHEREFORE, premises considered, the Debtors respectfully requests this Court to enter
an Order: sustaining its objection to Proof of Claim 1-1; and granting such relief as this Court
deems just and proper.

        Respectfully submitted this the 8th day of September, 2020.


                                             /s/ Tazewell T. Shepard IV
                                             Tazewell T. Shepard III
                                             Tazewell T. Shepard IV
                                             Attorneys to Chapter 11 Debtor

                                             SPARKMAN, SHEPARD & MORRIS, P.C.
                                             P.O. Box 19045
                                             Huntsville, AL 35804
                                             (256) 512-9924
                                             ty@ssmattorneys.com




Case 20-80495-CRJ11         Doc 149 Filed 09/08/20 Entered 09/08/20 13:09:06                Desc
                              Main Document    Page 2 of 3
                               CERTIFICATE OF SERVICE

       This is to certify that I have this the 8th day of September, 2020 served the foregoing
document upon the Debtor’s 20 largest unsecured creditors, Richard Blythe, Esq., Office of the
Bankruptcy Administrator, Jackson E. Duncan III, Esq., Attorney for JP Morgan Chase Bank
N.A., JP Morgan Chase Bank N.A., National Bankruptcy Department, P.O. Box 29505 AZ1-
5757, Phoenix, AZ 85038-9505, and all persons requesting notice by electronic service through
the Court’s CM/ECF system and/or by depositing said copies in the United States Mail in
properly addressed envelopes with adequate postage thereon.




                                           /s/ Tazewell T. Shepard IV
                                            Tazewell T. Shepard IV




Case 20-80495-CRJ11        Doc 149 Filed 09/08/20 Entered 09/08/20 13:09:06             Desc
                             Main Document    Page 3 of 3
